
	
		II
		Calendar No. 565
		110th CONGRESS
		2d Session
		S. 2557
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2008
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			January 28, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To extend the Protect America Act of 2007 until July 1,
		  2009.
	
	
		1.Extension of the Protect
			 America Act of 2007 until July 1, 2009Section 6(c) of the Protect America Act of
			 2007 (Public Law 110–55; 121 Stat. 557) is amended by striking 180 days
			 after the date of the enactment of this Act and inserting on
			 July 1, 2009.
		
	
		January 28, 2008
		Read the second time and placed on the
		  calendar
	
